ACCEPTED
                                                                             05-14-01180-CV
                                                                  FIFTH COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                                                         7/8/2015 9:22:59 AM
                                                                                  LISA MATZ
                                                                                      CLERK
                    APPELLATE NO. 05-14-01180-CV

                  IN THE FIFTH COURT OF APPEALS
                                                            FILED IN
                                                     5th COURT OF APPEALS
                           DALLAS, TEXAS                 DALLAS, TEXAS
                                                     7/8/2015 9:22:59 AM
                                                           LISA MATZ
                                                             Clerk

                           SHERRY RHODES

                                  V.

             JAMES ANDREW AIKENS AND NANCY AIKENS

                     IN THE INTEREST OF M.A.A.

_______________________________________________________________________

                  REQUEST PERMISSION TO ENTER

FIRST CORRECTED AMENDED APPELLANT'S BRIEF FILED JUNE 30, 2015

                          (duly filed July 8, 2015)
_______________________________________________________________________




                            Sherry Rhodes
                          2001 Logan's Pointe
                       Mount Vernon, Texas 75457
                             214 530 7501
TO THE HONORABLE OF COURT OF APPEALS:

      Comes Now, Sherry Rhodes, Appellant, pursuant to Texas Rules of Appeals 38

and respectfully request the Court allow the filing of the First Corrected Amended

Appellants Brief filed on June 30, 2015, which has been duly filed this 8th day of July

2015. In support of her request, Appellant show unto the Court:

1.    As instructed by this Court, Rhodes filed an Amended Appellant's brief on or

before June 30, 2015, which was filed of record on June 30, 2015.

2.    Appellant has discovered the following potential defects she would like to correct

or amend:

      a.    Add the required “Appendix” to the document inadvertently left off, and it's

reference addition to the Table of Contents.

      b.    Add a copy of the original Affidavit attached to the Original brief filed

March 20, 2015 which was inadvertently left off this amended brief. And to include it's

reference on page 45 as Exhibit A-2.

3.    No change of content issue, and no other changes are made other than to

effectuate the change listed above.

4.    This request is not filed in order to delay or hamper these proceedings.

5.    Change is an inadvertent err and should not act as surprise to Appellees.

      Wherefore, Appellant respectfully requests the Court grant permission to file the

First Correction of the Amended Appellant's Brief filed June 30, 2015.
      Submitted this the 8th day of July, 2015.



                                                     /s/ Sherry Rhodes_________
                                                     Sherry Rhodes, Appellant Pro Se
                                                     2001 Logan's Pointe
                                                     Mount Vernon, Texas 75457
                                                     srhodes009@gmail.com

                                 Certificate of Conference

      Pursuant to Texas Rules of Appellate Procedure 10.1, I certify that I am Appellate

Pro Se and that I have conferred, or made a reasonable attempt to confer, with all other

parties which are listed below about the merits of this Request with the following

results: It is presumed that all are opposed, save Breena Nichols Rhodes who is

unopposed.

                                                     /s/ Sherry Rhodes________________



                                   Certificate of Services

       I do hereby certify that on July 8, 2015, I have faxed or mailed a copy of this

Request to all parties at the last known addresses or via efile, or to counsels by First

Class Mail.

                                                     /s/ Sherry Rhodes_______________